PER CURIAM.
Upon consideration of the record and briefs of the respective parties, we determine that the Circuit Court of Indian River County was without jurisdiction to restrain by injunction an execution sale of certain personal property levied upon pursuant to a writ of execution issued out of the Circuit Court of Brevard County as jurisdiction had first attached in the Circuit Court of Brevard County. Adams v. Burns, 126 Fla. 685, 172 So. 75 (1936); Fla.R.Civ.P. 1.550(b).
Accordingly, the order enjoining the sale is reversed and the cause remanded for further proceedings consistent with the views herein expressed.
Reversed and remanded.
MAGER, C. J., and CROSS, J., concur.
DOWNEY, J., concurs specially, with opinion.